Citation Nr: 0608169	
Decision Date: 03/21/06    Archive Date: 03/29/06	

DOCKET NO.  04-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include schizo-affective disorder, 
bipolar type.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
December 1980 to December 1984.  Active service from 
February 10, 1982, to June 21, 1082, has been documented.  
The appellant's military personnel records disclose 
additional periods of active duty, active duty training, or 
full-time training duty from June 26, 1982, to July 10, 1982, 
from May 28, 1983, to June 11, 1983, and from June 8, 1984, 
to June 15, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Manchester, New Hampshire, that denied entitlement to 
the benefit sought.


FINDINGS OF FACT

1.  VA has informed the appellant of the evidence necessary 
to substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The appellant is shown as likely as not to have a 
schizo-affective disorder, bipolar type, related to his 
National Guard service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disability are reasonably met.  38 U.S.C.A. 
§§ 101(24), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); see also Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006). 

As discussed below, VA has fulfilled its duties to notify and 
assist the claimant with regard to the claim.  Accordingly, 
the Board is issuing a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the claimant is therefore not prejudiced by appellate review.  

The Board notes that the Board has remanded the case in an 
attempt to further assist the appellant in the development of 
his claim.  Additionally, the appellant, himself, had the 
opportunity to provide testimony at a hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript of 
the hearing proceedings is of record and has been reviewed. 

The Board finds that it unnecessary to further address the 
requirements of the VCAA with regard to the claim in view of 
the favorable disposition reached herein.

Legal Criteria

Service connection will be granted if it is shown that an 
individual has a disability resulting from an injury or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury or disease in line of duty, in active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Active service includes any period of active duty for 
training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training, during which the individual 
was disabled from an injury incurred in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for 
training includes full-time duty in the Armed Forces 
performed by members of the National Guard for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
"Reserves" means a member of a Reserve component of one of 
the Armed Forces, such as the Army National Guard of the 
United States.  38 U.S.C.A. § 101(26), (27).

As the veteran had periods of active duty for training in the 
Army National Guard, he may be service connected for a 
claimed chronic acquired psychiatric disorder if there is 
probative medical evidence of a current disorder that is 
causally related to either an incident of his active military 
service, or an injury or disease that occurred during his 
active duty for training.

The available service medical records are without reference 
to complaints or findings indicative of the presence of a 
psychiatric disorder.

The post service medical evidence discloses that the 
appellant was hospitalized in December 1985 in a State 
hospital after being found wandering in traffic and being 
judged to be in a dangerous situation.  It was indicated 
there had been no previous hospitalizations.  There was 
notation that he had been involved in a hit-and-run accident 
in 1983 that resulted in a neurological examination with 
unremarkable results.  The appellant's father stated that 
symptoms had appeared since the time of the accident.  These 
reportedly included the appellant talking to himself and 
hallucinating.  No previous psychiatric history was 
indicated.  The hospital records are without reference to the 
appellant's National Guard service.

The appellant was accorded a psychiatric examination by VA in 
March 2003.  The examiner stated the issue of service 
connection for post-traumatic stress disorder was ruled out 
since the appellant did not meet one of the key criteria, 
that being the presence of a recognizable stressor sufficient 
to produce the symptoms of the disorder.  It was indicated 
that events in the military were not characterized by any 
extreme trauma.  The main incident the appellant referred to 
was his training on a range with live ammunition.  He 
described this as quite stressful.  

The examiner noted there were no hospital records available 
to him that would establish the exact date when the appellant 
was first hospitalized.  He indicated that the appellant, 
himself, noted it was 1985.  Discharge from service was in 
1984, so the examiner indicated the appellant "probably would 
fall within the one-year time period."  The examiner noted 
"it is more likely than not, however, that the veteran did 
not suddenly develop a full-fledged and severe sudden 
psychotic symptoms.  It is highly probable that he developed 
subtle antecedents of these symptoms during the time when he 
was in the service.  There were no records that the examiner 
was given to support it, but the development of this illness 
would lend weight to the probability that the veteran first 
began to develop signs and symptoms while he was in the 
military."  The examiner added that "given the level of 
documentation that was provided (no hospital records and no 
military health records), it is not possible to establish 
this with a degree of certainty, but the examiner's opinion 
is that it is much more likely than not that the veteran 
developed the first signs of his illness during the period 
during which he was in the military."  The diagnosis was 
schizo-affective disorder, bipolar type.

The VA psychologist who conducted the aforementioned 
examination was then asked to review the entire claims 
folder, to include the appellant's service medical records, 
and express an opinion based on a review of the entire 
evidence of record, whether it was at least as likely as not 
that the appellant's schizo-affective disorder, bipolar type, 
or any other psychiatric disorder identified, was 
attributable to the appellant's National Guard service.  

The psychologist indicated in an October 2005 communication 
that he had reviewed the claims folder, including available 
medical records.  He stated it was his opinion that "based on 
a review of the entire evidence of record and also based on 
the generally accepted medical principles that it is at least 
as likely as not that the psychiatric disorder exhibited by 
the veteran, specifically schizo-affective disorder, bipolar 
type, is related to his service in the National Guard.  If 
the definition of attribution can include the probability (at 
least as likely as not) that the prodromal beginnings of the 
symptoms were probably present during the veteran's military 
service, then they are related to his service in the National 
Guard's (sic).  If the definition of attribution cannot 
include this temporal connection, then the attribution cannot 
be demonstrated."  
 
Based on its review of the evidence of record, the Board 
finds that the preponderance of the evidence is in favor of 
the claim for service connection for a schizo-affective 
disorder, bipolar type.  The Board can identify no competent 
medical opinion of record that refutes the opinion by the VA 
psychologist associating the appellant's psychiatric disorder 
to his National Guard service.  While the Board does not find 
the opinion by the psychologist particularly well explained, 
the Board finds that the essentially positive medical nexus 
opinion counters the lack of any reference to a psychiatric 
disorder in the service records and at least brings the 
evidence for and against the claim into approximate balance.  
In such cases, the benefit of the doubt is to be afforded the 
claimant.

The Board notes that it is not permitted to substitute its 
own medical judgment in this regard.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  In other words, the Board is not 
free to substitute its own judgment for that of a medical 
expert.  The Board is required to seek clarification from the 
examiner.  Goss v. Brown, 9 Vet. App. 109, 114 (1996).  That 
was done in this case by the remand action in 2005.  That 
resulted in the VA psychologist reviewing the claims folder 
in October 2005, and reiterating his opinion that it was at 
least as likely as not that the appellant's schizo-affective 
disorder was related to his National Guard service.  
Accordingly, service connection is in order for a 
schizo-affective disorder, bipolar type. 


ORDER

Service connection for a schizo-affective disorder, bipolar 
type, is granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


